Case 1:21-cv-10894-MLW Document 33 Filed 08/19/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

JOHN B. WILSON, JOHN WILSON,
JR., and LESLIE B. WILSON,
Plaintiffs,

Vv. C.A. No. 21-10894-MLW
NETFLIX WORLDWIDE
ENTERTAINMENT LLC, NETFLIX,
INC., JON KARMEN, CHRIS
SMITH, LIBRARY FILMS, LLC,

and 241¢C FILMS, LLC,
Defendants.

 

WOLF, D.J. August 19, 2021

In view of the parties' August 19, 2021 Stipulation Regarding
Consent to Remand (Dkt. No. 32), it is hereby ORDERED that this
case is REMANDED to the Superior Court of Essex County,
Massachusetts without prejudice to being removed by defendants
again if it becomes permissible to do so pursuant to 28 U.S.C.

§§1446(b) (3). and (c).

 
